Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1, 3-5, 9-10, 12-14, 18-19 and 21-26 are pending.
Claims 1, 10, 19 and 22 were amended or newly added in the Applicant’s filing on 3/21/2022.
This office action is being issued in response to the Applicant's filing on 3/21/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 9-10, 14, 18-19, 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as obvious over Ricci (US PG Pub. 2008/0109375) in view of Grigg ‘536 (US PG Pub. 2014/0156536).
Regarding Claim 1, Ricci discloses an automated teller machine comprising:
one or more memory devices storing instructions; and one or more processors configured to execute the instructions to: 
detect a first wireless identification signal transmitted from a mobile device associated with a user. (see para. 12);
determine, based on the first wireless identification signal, a first physical location (first position) of the mobile device (PDA) in relation to the financial service provider device (ATM). (see fig. 5A; para. 54);
based on the first physical location (first position) of the mobile device, establish a connection (communication with ATM) over a communication network, with the mobile device (see para. 56 and 63);
determine, based on the first wireless identification signal, a first physical location (first position) of the mobile device in relation to the financial service provider device (ATM). (see para. 15);
determining that the first physical location (first position) of the mobile device is within a threshold distance (predetermined distance) of the financial service provider device (ATM). (see para. 15); 
receive, via the communication network, a second identification signal from the mobile device associated with the user. (see para. 29);
determine, based on the second identification signal, a second physical location (second position) of the mobile device in relation to the financial service provider device. (see para. 29); 
determine, based on the second physical location (second position) that the user is within a second range of distances from the financial service provider device (change of position directionally toward the ATM). (see para. 54, 83, 88 and 90); and
in response to determining that the user is within the second range of distances, provide information to the mobile device to prompt the user to initiate a transaction and provide authentication information (PIN) to a server device (remote host). (see fig. 6B; para. 63-65);
receive, from the server device (remote host) at the automated teller machine, (1) an indication that the transaction has been authenticated and authorized and (2) transaction data enabling the automated teller machine to perform the transaction. (see fig. 6B; para. 64, 67-68, 70 and 73); and
perform, at the automated teller machine, the transaction (dispense cash) based on the transaction data. (see para. 68).
Ricci does not explicitly teach a system executing instructions to, based on determining that the first physical location of the mobile device is within the threshold distance of the financial service provider device, establish a connection, over a communication network, with the mobile device.
Examiner notes that if an automated teller machine detects a first wireless identification signal from a mobile device and determines, based upon the first wireless identification signal, the first physical location of the mobile device, then the automated teller machine has already established a connection. Receipt of the first wireless identification signal is a connection between the two devices. 
Regardless, Grigg ‘536 discloses a system executing instructions to: 
detect a first wireless identification signal transmitted from a mobile device from a user. (see para. 37); 
determine, based on the first wireless identification signal, a first physical location of the mobile device in relation to the financial service provider device (facility). (see para. 37); 
determining that the first physical location of the mobile device is within a threshold distance (predetermined distance) of the financial service provider device (facility). (see para. 37); and 
based on determining that the first physical location of the mobile device is within the threshold distance (predetermined distance) of the financial service provider device (facility), establish a connection (via text message, pop-up message, email …), over a communication network, with the mobile device. (see para. 37).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ricci to incorporate only forming a connection with a mobile device within a predetermined threshold of the financial service provider device, as disclosed by Grigg ‘536, thereby system resources to communication with mobile devices within a threshold distance, a subset of the entire broadcast range.
Regarding Claim 5, Ricci does not explicitly teach a system wherein the financial service provider device is located in a financial service provider branch (i.e. office) location, although the location of the financial service provider device is a financial service provider location. 
Regardless, Grigg ‘536 discloses a system wherein the financial service provider device is located in a financial service provider branch location. (see para. 30).
It would have been obvious to one of ordinary skill to have modified Ricci to locate the financial service provider device in a financial service provider branch location, as disclosed by Grigg ‘536, as it is standard and conventional in banking to locate such devices within branch locations. 
Regarding Claim 9, Ricci discloses a system configured to initiate an authentication process for the user (request a PIN or determine that the position meets predetermined criteria to proceed) based on a determination that the user operating the mobile device is physically located within a second range (second position) from the financial service device. (see para. 18-19, 52 and 65).
Regarding Claims 10, 14, 18-19 and 21, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 23, Ricci discloses a system configured to:
receive transaction data associated with a transaction request received from the mobile device, wherein the transaction data includes a user identifier (account number). (see para. 52); and
provide an indication to the financial service provider device to perform the transaction based on the determination that the user is first in the queue (relatively close to the ATM to ensure that any resultant cash disbursement is made to an authorized user). (see para. 83).
Regarding Claim 25, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci and Grigg ‘536, as applied to Claims 1 and 10 above, and further in view of Maia (US Patent 8,618,932).
Regarding Claim 3, Ricci discloses a system wherein the financial service provider device is an automated teller machine (ATM). (see para. 55).
Ricci does not teach a system wherein the first wireless signal comprises device information.
Maia discloses a system wherein the first wireless signal comprises device information (device id). (see col. 11, lines 3-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ricci and Grigg ‘536 to incorporate device information, as disclosed Maia, thereby utilizing a standard means of identification into the identification signal.
Regarding Claim 4, Ricci does not teach a system wherein the first wireless identification signal comprises an identification of the user.
Grigg ‘536 discloses a system wherein the first wireless identification signal comprises an identification of the user (user identification information). (see para. 48, 50 and 53).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ricci, Grigg ‘536 and Maia to incorporate device information, as disclosed Grigg ‘536, thereby utilizing a standard means of identification into the identification signal.
Regarding Claims 12-13, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci and Grigg ‘536, as in Claims 1, 10 and 19, and in further view of Hirson (US PG Pub. 2011/0213671).
Regarding Claim 24, Ricci discloses a system configured to:
determine an authentication tier level associated with the transaction, the authentication tier level indicating a number of different data security points (e.g. account number and PIN) to be verified to authenticate the transaction. (see fig. 4B; para. 52
prompt the user to provide authentication data to verify each data security point for the authentication tier level to authenticate the transaction. (see fig. 4B; para. 52); and
receive the authentication data associated with the user from the mobile device, the authentication data being provided by the user operating the mobile device and without requiring the user to directly input data at the financial service provider device, if the authentication data received from the user authenticates the transaction, authorize the transaction based on a determination that the authentication data authenticates the transaction. (see fig. 6A; para. 52).
Ricci does not teach a system wherein a higher transaction amount requires the user to provide more authentication data.
Hirson discloses a system configured to:
determine an authentication tier level associated with the transaction, the authentication tier level indicating a number of different data security points (security measures) to be verified to authenticate the transaction. (see para. 329 and 332); and
prompt the user to provide authentication data to verify each data security point for the authentication tier level to authenticate the transaction, wherein a higher transaction amount requires the user to provide more authentication data (multiple security measures are used together for certain requests, such as the amount of a request is above a threshold). (see para. 329).
It would have been obvious to one of ordinary skill to have modified Ricci and Grigg ‘ to incorporate more security for larger transaction amounts, as disclosed by Hirson, thereby ensuring that the security of a transaction was proportionate to the value of the transaction.
Regarding Claims 22 and 26, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 

§103 Rejection
Applicant argues that the previously asserted prior art (Ricci and Griggs ‘536) does not teach or suggest communications “between the ATM and a server device indicating that the ATM may proceed with the transaction.” see Arguments, p. 10.
The Examiner respectfully disagrees.
Ricci recites:
Upon receipt, the position-enhanced security routine 212 of the ATM 100 parses the spatial transaction block to identify the respective position and transaction portions. After validating that the position information meets one or more predetermined criteria, the ATM 100 transmits required transaction information to a remote host (not shown) for authorization of the transaction in exactly the same way as for a transaction entered directly at the ATM 100. If the transaction is authorized by the remote host, then the position-enhanced security routine 212 transmits a message to the PDA 300 using the established PAN indicating that the requested amount of cash is ready to be dispensed, and requesting input from the user that he or she is in position to receive it. see para. 70 – emphasis added.

Ricci discloses communication between the ATM and a server device (remote host) indicating that the ATM may proceed with the transaction. see para. 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        May 10, 2022